IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1307
                           Filed September 13, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAMES ROBISON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, James C.

Bauch, Judge.



      The defendant appeals from the district court’s denial of his motion to

dismiss. AFFIRMED.



      John Bishop, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                          2


POTTERFIELD, Judge.

       On March 25, 2015, a police officer stopped Robison’s vehicle for a

malfunctioning brake light. At the time, Robison’s license was suspended due to

non-payment of fines and was barred as an habitual offender. Although he had a

temporary restricted license, Robison admitted he did not have the form he was

required to keep in his possession in order to legally operate a vehicle. As a

result, Robison was charged with driving while barred and cited for driving while

suspended.

       Robison filed a motion to dismiss the charges, and the matter was set for

hearing.

       At the hearing, Robison claimed the charges should be dismissed

because they stemmed from his non-payment of fines and fees incurred as a

result of an involuntary commitment in 2008, which Robison contended was

invalid. Robison also listed a number of other cases in which he believed he had

been treated unfairly.

       The district court filed a written ruling, denying Robison’s motion to

dismiss.   The court concluded Robison’s claims about the “previous fines,

surcharges, and fees have been fully litigated in the past.” Additionally, the court

stated, “The record does not reflect an inability to obtain a fair trial in Black Hawk

County, nor does it appear that the court is prejudiced against the defendant.”

       Robison waived his right to a jury trial, and he was found guilty of driving

while barred and driving while suspended following a trial on the minutes. The

court sentenced him to a term of incarceration not to exceed two years; the

sentence was suspended, and Robison was placed on supervised probation.
                                             3


          Robison appeals, claiming the district court erred when it denied his

motion to dismiss. “We review a motion to dismiss a charge alleged in a trial

information for the correction of errors at law.” State v. Wells, 629 N.W.2d 346,

351 (Iowa 2001).

          As he did at the district court, Robison collaterally attacks prior convictions

and a prior involuntary commitment, claiming the past cases were unjustly

decided against him, and that these unjust decisions resulted in fines and costs

which were impossible for him to pay, which then caused his driving privileges to

be barred and suspended. In other words, Robison asks us to find his previous

convictions were invalid, retroactively void the fines, and create a legal fiction that

he was licensed to drive at the time he was stopped for speeding.

          “[I]f the court had jurisdiction of both the person and the subject matter,

the judgment is conclusive against collateral attack, even if it be erroneous.”

Edgerly v. Sherman, 107 N.W.2d 72, 76 (Iowa 1961). Here, Robison’s complaint

is that his 2008 involuntary commitment was invalid because the court did not

follow the procedure outlined in chapter 229 of the Iowa Code. He does not

claim the district court that involuntarily committed him lacked either personal or

subject matter jurisdiction. Thus, even if the prior proceedings were completed in

error, Robison may not now collaterally attack those proceedings. See Sanford

v. Manternach, 601 N.W.2d 360, 364 (Iowa 1999) (“[M]ere error in a judgment is

not reviewable in a collateral proceeding.”).

          The district court did not err in denying Robison’s motion to dismiss. We

affirm.

          AFFIRMED.